              Case 3:16-cv-02235-AA        Document 111   Filed 03/04/19   Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF OREGON
                                          PORTLAND DIVISION

       RUSSELL PITKIN and MARY PITKIN,                             Case No. 3:16-cv-02235-AA
       Co-Personal Representatives of the Estate of
       MADALINE PITKIN, Deceased,

                        Plaintiffs,                   FULL SATISFACTION OF JUDGMENT

            vs.

       CORIZON HEALTH, INC., a Delaware
       Corporation; WASHINGTON COUNTY, a
       government body in the State of Oregon;
       JOSEPH MCCARTHY, MD, an
       individual; COLIN STORZ, an individual;
       LESLIE ONEIL, an individual; CJ
       BUCHANAN, an individual; LOUISA
       DURU, an individual; MOLLY
       JOHNSON, an individual; COURTNEY
       NYMAN, an individual,

                        Defendants.


                                                                           SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -   FULL SATISFACTION OF JUDGMENT                                             Attorneys at Law
                                                                               1211 SW 5th Ave., Suite 1900
                                                                                   Portland, OR 97204
                                                                                 Telephone: 503.222.9981
                                                                                    Fax: 503.796.2900
               Case 3:16-cv-02235-AA         Document 111       Filed 03/04/19     Page 2 of 2




             Plaintiffs Russell Pitkin and Mary Pitkin, co-personal representatives of the Estate of

      Madaline Pitkin, deceased, by and through their counsel, Timothy J. Jones, hereby acknowledge

      full satisfaction of Judgment entered in the above-entitled cause on December 5, 2018, against

      Defendants Corizon Health Inc., Washington County, Joseph McCarthy, MD, Colin Storz, Leslie

      O’Neil, CJ Buchanan, Louisa Duru, Molly Johnson and Courtney Nyman, and each of them, for

      the reason that said judgment has been fully paid and satisfied. The Clerk of the Court is

      authorized to enter this Satisfaction forthwith.


             Dated this 4th day of March, 2019

                                                     Respectfully submitted,



                                                     By:    /s/ Timothy J. Jones
                                                            Timothy J. Jones, Esq.
                                                            Tim Jones PC
                                                            707 SW Washington Street, Suite 600
                                                            Portland, OR 97205
                                                            Email: tim@timjonespc.com

                                                            John M. Coletti
                                                            Paulson Coletti
                                                            1022 NW Marshall St Ste 450
                                                            Portland OR 97209
                                                            Email: john@paulsoncoletti.com


                                                            Attorneys for Plaintiffs Russell Pitkin and
                                                            Mary Pitkin, Co-Personal Representatives
                                                            of the Estate of Madaline Pitkin, deceased




                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -   FULL SATISFACTION OF JUDGMENT                                                     Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
                                                                                           Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
